 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   Email: russ@wmllawlv.com
     MONTI J. LEVY, ESQUIRE
 3   Nevada Bar No. 8158
     Email: mlevy@wmllawlv.com
 4   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 5   Suite 701
     Las Vegas, NV 89101
 6   Phone: (702) 382-4004
     Fax: (702-382-4800
 7
     Attorneys for Cameron James Kennedy
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11
12
     UNITED STATES OF AMERICA,                    )
13                                                )       CASE NO. 2:18-CR-00080-RFB-GWF
            Plaintiff,                            )
14                                                )       STIPULATION TO CONTINUE
                    vs.                           )       SENTENCING
15                                                )       (FIRST REQUEST)
     CAMERON JAMES KENNEDY,                       )
16                                                )
            Defendant.                            )
17                                                )
18          IT IS HEREBY STIPULATED AND AGREED, between the United States of America,
19   through its attorneys, DAYLE ELIESON, United States Attorney, and RICHARD (TONY)
20   ANTHONY LOPEZ, Assistant United States Attorney, and Defendant Cameron James Kennedy,
21   through his counsel, RUSSELL E. MARSH and MONTI J. LEVY, WRIGHT MARSH & LEVY,
22   that the sentencing hearing currently scheduled for December 13, 2018, at 1:00 p.m., be vacated and
23   set to a date and time convenient to this Court, but no sooner than 21 days from the current
24   sentencing date.
25          This stipulation is entered into for the following reasons:
26          1.      The Defendant is currently in detention at the Nevada Southern Detention Center.
27   Mr. Kennedy agrees with this request for a continuance.
28          2.      Mr. Kennedy entered his plea of guilty in this matter on October 2, 2018.
 1              3.     Defense counsel needs additional time to prepare for Defendant Kennedy’s
 2   sentencing. Counsel require time to review the Presentence Investigation Report (PSR) and prepare
 3   objections and Mr. Kennedy’s sentencing memorandum.
 4              4.     The parties agree to the requested continuance.
 5              5.     Additionally, denial of this request for continuance could result in a miscarriage of
 6   justice.
 7              6.     The additional time requested by this Stipulation is made in good faith and not for
 8   purposes of delay.
 9              This is the first request for a continuance of the sentencing hearing.
10              Dated this 27th day of November, 2018.
11   WRIGHT MARSH & LEVY                                      DAYLE ELIESON
                                                              UNITED STATES ATTORNEY
12
13   BY     /s/ Russell E. Marsh                              BY /s/ Richard (Tony) Anthony Lopez
          RUSSELL E. MARSH, ESQUIRE                           RICHARD (TONY) ANTHONY LOPEZ
14        MONTI J. LEVY                                       Assistant U.S. Attorney
          Attorneys for Defendant Kennedy
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          2
 1
 2                               UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,           )
                                         )                 CASE NO. 2:18-CR-00080-RFB-GWF
 6         Plaintiff,                    )
                                         )
 7                 vs.                   )
                                         )                 ORDER
 8   CAMERON JAMES KENNEDY,              )
                                         )
 9         Defendant.                    )
     ____________________________________)
10
11          Based on the Stipulation of the parties, the Court hereby continues the sentencing of
12   Defendant Cameron Kennedy in this matter. The ends of justice served by granting said continuance
13   outweigh the best interest of the public and the Defendant in a speedy sentencing, because the failure
14   to grant said continuance would be likely to result in a miscarriage of justice, and would deny the
15   parties herein sufficient time and the opportunity within which to be able to effectively and
16   thoroughly prepare for sentencing, taking into account the exercise of due diligence.
17          IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
18                                                                             Janaury 3,
     scheduled for December 13, 2018 at 1:00 p.m., be vacated and continued to ________________,
19              2:00
     2019, at __________ p_.m.
20                      28th day of ______________,
            DATED this _______        November      2018.
21
22                                                         _______________________________________
                                                           RICHARD F. BOULWARE, II
23                                                         United States District Judge
24
25
26
27
28
